Citation Nr: 0705162	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chronic fatigue, on a direct basis and as due 
to a qualifying chronic disability due to Persian Gulf war 
service.

2.  Entitlement to service connection for disability 
manifested by sleep disturbance, on a direct basis and as due 
to a qualifying chronic disability due to Persian Gulf war 
service.

3.  Entitlement to service connection for disability 
manifested by skin problems, on a direct basis and as due to 
a qualifying chronic disability due to Persian Gulf war 
service.

4.  Entitlement to service connection for disability 
manifested by headaches, on a direct basis and as due to a 
qualifying chronic disability due to Persian Gulf war 
service.

5.  Entitlement to service connection for disability 
manifested by joint pain with muscle spasm, on a direct basis 
and as due to a qualifying chronic disability due to Persian 
Gulf war service.

6.  Entitlement to service connection for disability 
manifested by neurologic symptoms, on a direct basis and as 
due to a qualifying chronic disability due to Persian Gulf 
war service.

7.  Entitlement to service connection for disability 
manifested by neuropsychological symptoms, on a direct basis 
and as due to a qualifying chronic disability due to Persian 
Gulf war service.

8.  Entitlement to service connection for disability 
manifested by respiratory problems, including asthma 
manifested by coughing and wheezing, on a direct basis and as 
due to a qualifying chronic disability due to Persian Gulf 
war service.

9.  Entitlement to service connection for disability 
manifested by gastrointestinal symptoms, on a direct basis 
and as due to a qualifying chronic disability due to Persian 
Gulf war service.

10.  Entitlement to service connection for disability 
manifested by cardiovascular symptoms, to include 
hypertension, on a direct basis and as due to a qualifying 
chronic disability due to Persian Gulf war service.

11.  Entitlement to service connection for disability 
manifested by loss of taste and smell, on a direct basis and 
as due to a qualifying chronic disability due to Persian Gulf 
war service.

12.  Entitlement to service connection for disability 
manifested by abnormal weight loss, on a direct basis and as 
due to a qualifying chronic disability due to Persian Gulf 
war service.

13.  Entitlement to service connection for disability 
manifested by sexual dysfunction, on a direct basis and as 
due to a qualifying chronic disability due to Persian Gulf 
war service.

14.  Entitlement to service connection for disability 
manifested by kidney problems, on a direct basis and as due 
to a qualifying chronic disability due to Persian Gulf war 
service.

15.  Entitlement to service connection for disability 
manifested by eye problems on a direct basis and as due to a 
qualifying chronic disability due to Persian Gulf war 
service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1969 and from September 1990 to July 1991.  He had active 
duty in the Southwest Asia Theater of operations during the 
Persian Gulf War from October 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In February 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board.  The issues of entitlement to service connection for 
disability manifested by headaches, neurologic symptoms, 
neuropsychological symptoms, loss of taste and smell, and 
kidney problems are addressed in the remand that follows this 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War from October 1990 to June 1991.

2.  The record contains no medical evidence that the veteran 
has fatigue currently or complained of fatigue during his 
active military service.

3.  The veteran's complaints of a sleep disorder, skin 
problems, joint pain, a respiratory disorder, a 
gastrointestinal disorder, sexual dysfunction, and eye 
problems have been attributed to a known diagnosis and are 
not related to service.  

4.  There is no competent medical evidence demonstrating that 
the veteran currently has weight loss or a cardiovascular 
disorder as a symptom of a qualifying chronic disability due 
to Persian Gulf war service, and hypertension is a diagnosed 
disorder not related to service.  




CONCLUSIONS OF LAW

1.  A disability manifested by fatigue was not incurred in or 
aggravated by the veteran's active military service, nor is 
it due to a qualifying chronic disability due to Persian Gulf 
war service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

2.  A disability manifested by sleep disturbance was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to a qualifying chronic disability due 
to Persian Gulf war service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

3.  A disability manifested by skin problems was not incurred 
in or aggravated by the veteran's active military service, 
nor is it due to a qualifying chronic disability due to 
Persian Gulf war service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

4.  A disability manifested by joint pain with muscle spasm 
was not incurred in or aggravated by the veteran's active 
military service, nor is it due to a qualifying chronic 
disability due to Persian Gulf war service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

5.  A disability manifested by respiratory problems including 
asthma manifested by coughing and wheezing was not incurred 
in or aggravated by the veteran's active military service, 
nor is it due to a qualifying chronic disability due to 
Persian Gulf war service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

6.  A disability manifested by gastrointestinal problems was 
not incurred in or aggravated by the veteran's active 
military service, nor is it due to a qualifying chronic 
disability due to Persian Gulf war service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).

7.  A disability manifested by cardiovascular symptoms, to 
include hypertension, was not incurred in or aggravated by 
the veteran's active military service, nor is it due to a 
qualifying chronic disability due to Persian Gulf war 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

8.  A disability manifested by abnormal weight loss was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to a qualifying chronic disability due 
to Persian Gulf war service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).

9.  A disability manifested by sexual dysfunction was not 
incurred in or aggravated by the veteran's active military 
service, nor is it due to a qualifying chronic disability due 
to Persian Gulf war service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).  

10.  A disability manifested by eye problems was not incurred 
in or aggravated by the veteran's active military service, 
nor is it due to a qualifying chronic disability due to 
Persian Gulf war service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2002, the veteran entered a claim for service 
connection for the issues currently on appeal.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  On 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from a qualifying chronic disability due to Persian 
Gulf war service, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to 
review any credible scientific or medical evidence, the 
historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for a 
qualifying chronic disability due to Persian Gulf war 
service.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  In December 2006, VA published an 
interim rule that extended the presumptive period to December 
31, 2011.  71 Fed. Reg. 75669 (December 18, 2006).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He had service in the Southwest Asia Theater of 
operations from October 1990 to June 1991.  The Board will 
consider whether service connection may be granted for the 
claimed disorders under any version of the law and 
regulations concerning "undiagnosed" or "Persian Gulf" 
illness, or under the general law concerning service 
connection.

1.  Fatigue 

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a (2006).

Service medical records do not show that the veteran had 
complaints of chronic fatigue during his active military 
service.  As the veteran did not incur signs of chronic 
fatigue during his active service, it must be shown that he 
now has the disability, and if so, that it is manifested to a 
compensable degree.  Service connection may be granted for 
the diagnosis of chronic fatigue syndrome as a medically 
unexplained chronic multisymptom illness associated with 
Persian Gulf War service.

The veteran has been noted to have fatigue by way of history, 
but not shown clinically in the record.  (See, e.g., December 
2002 VA neurological examination).  The post-service medical 
evidence shows no diagnosis of chronic fatigue syndrome and 
no signs or symptoms of fatigue so as to warrant service 
connection on any basis.  The veteran did not complain of any 
fatigue on VA examination in December 2005, other than 
stating that he had disturbed sleep and that he became sleepy 
during the day with fatigue.  The record reveals that his 
sleep disturbance is due to sleep apnea.  No chronic fatigue 
syndrome was found in the record.  Looking at all of the 
evidence of record, including post-service VA and private 
medical records, no chronic signs or symptoms of fatigue are 
demonstrated.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131 (West 2002); Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Since the evidence does not support a finding that 
the veteran has chronic fatigue syndrome, the claim must be 
denied.

Even if it is assumed that the veteran has chronic fatigue 
syndrome, it is not shown to be related to service since 
there are no pertinent findings in service, and the disorder 
has not been shown by medical evidence to be related to 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Further, the disorder has not become manifested to a 
compensable degree, since there is no showing of 
incapacitation, as defined in the note following Diagnostic 
Code 6354, by his chronic fatigue or that he has been 
prescribed medication specifically for chronic fatigue.  In 
sum, the weight of the evidence shows that the veteran does 
not have chronic fatigue syndrome.  Further, as to fatigue 
due to undiagnosed illness, the veteran's complaints of 
fatigue have been attributed to sleeplessness.  (See, VA 
general medical examination of December 2005).  

With no diagnosis of fatigue in service or currently, and no 
chronic signs or symptoms of fatigue within 38 C.F.R. § 3.317 
regarding undiagnosed illness, the claim is denied.  In the 
absence of any competent evidence of a current disorder 
associated with any complaint of fatigue, and with no 
evidence of either a current diagnosis or signs and symptoms 
of chronic fatigue, there is no basis to find entitlement to 
service connection.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

2.  Sleep Disturbance 

The record reflects that the veteran has been diagnosed with 
obstructive sleep apnea.  (See, VA neurological examination 
in December 2002).  This is not an undiagnosed illness or a 
chronic multisymptom illness, as defined at 38 U.S.C.A. 
§ 1117(a)(2) or 38 C.F.R. § 3.117(a)(2).  The Secretary has 
not promulgated any regulations pursuant to 38 U.S.C.A. 
§ 1117(d) listing any diagnosed illness subject to this 
presumption.  The provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 do not provide a basis upon which to grant the 
benefit sought.  

In regards to the question of whether the diagnosed sleep 
apnea is etiologically related to service, on a direct basis, 
the preponderance of the evidence is against the claim.  In 
this regard, the evidence shows that during the veteran's 
active duty from May 1965 to August 1969, including his 
August 1969 separation examination report, no sleep problems 
are noted.  Neither is a sleep problem shown during his 
active service from September 1990 to July 1991, or on his 
April 1991 separation examination report.  

VA records show that in December 2002, on neurological 
evaluation, the veteran reported having difficulty falling 
asleep and maintaining sleep.  It was noted that he could 
have shift work sleep disorder, and a history of snoring and 
witnessed apneas was reported.  It was noted that he appeared 
to have obstructive sleep apnea syndrome.  

The veteran's diagnosed sleep disorder is not shown to be 
related to service since there are no pertinent findings in 
service, and the disorder has not been shown by medical 
evidence to be related to service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).   

3.  Skin problems

The record reflects that the veteran has been diagnosed with 
a skin disorder.  In November 2002, on VA general medical 
examination the examiner noted a facial rash, noted to be 
characteristic of senile keratosis.  Additionally while the 
examiner on VA examination in December 2005 noted that the 
facial rash was essentially undiagnosed, the VA examiner 
stated in an addendum in July 2006 that the etiology of the 
veteran's skin condition was secondary to photo sensitivity 
from sunlight.  The examiner also noted at that time that any 
other etiology of the condition was entirely speculative.  
This is not an undiagnosed illness or a chronic multisymptom 
illness, as defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. 
§ 3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.  

In regards to the question of whether the diagnosed skin 
disorder is etiologically related to service, on a direct 
basis, the evidence shows that during the veteran's active 
duty from May 1965 to August 1969, including his August 1969 
separation examination report, no skin problems are noted.  
Neither is a skin problem shown during his active service 
from September 1990 to July 1991.  His reserve service 
records show a complaint of a rash in April 1997; however, 
this is not during active duty or during active duty for 
training.  38 C.F.R. § 3.6(a). 

VA records show that a diagnosed skin disorder is documented 
as senile keratosis in December 2002 and that, thereafter, in 
July 2006, his skin condition was noted to be secondary to 
photo sensitivity from sunlight.  

The veteran's diagnosed skin disorder is not shown to be 
related to service since there are no pertinent findings 
during his active service, and the disorder has not been 
shown by medical evidence to be related to service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).   

4.  Joint pain

The veteran is seeking service connection for a disability 
manifested by joint pain that has been specifically diagnosed 
as cervical disc disease, lumbar disc disease, and left 
shoulder tendonitis, and these disorders are not a medically 
unexplained chronic multisystem illness; therefore the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 cannot 
serve to establish service connection.  

In regards to the question of whether the diagnosed 
disabilities of the left shoulder and the cervical and lumbar 
segments of the spine are etiologically related to service, 
on a direct basis, the preponderance of the evidence is 
against the claim.  In this regard, the evidence shows that 
during the veteran's active duty from May 1965 to August 
1969, including his August 1969 separation examination 
report, cervical spine, lumbar spine, and left shoulder 
disabilities are not noted.  Neither are cervical spine, 
lumbar spine, and left shoulder disabilities shown during his 
active service from September 1990 to July 1991 or at 
separation in April 1991.  

VA X-rays of the cervical and lumbar segments of the spine in 
December 2002 show degenerative disc disease.  Additionally 
in December 2005, tendonitis of the left shoulder was 
diagnosed and X-rays of the cervical and lumbar segments of 
the spine showed degenerative disc disease.  In a July 2006 
addendum to the December 2006 VA examination, a VA examiner 
opined that these diagnosed disorders are more likely due to 
aging process and less likely related to an injury from the 
early 1990's since the veteran has denied any specific injury 
to these areas.  The veteran's diagnosed disorders are not 
shown to be related to service since there are no pertinent 
findings in service and the disorders have not been shown by 
medical evidence to be related to service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).   

5.  A Respiratory Disorder  

The veteran is seeking service connection for a respiratory 
condition that has been specifically diagnosed as asthma, 
rhinitis, and sinusitis.  Neither asthma, rhinitis, nor 
sinusitis is a medically unexplained chronic multisystem 
illness; therefore 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 
cannot serve to establish service connection.  The claimed 
"chronic disability" must result from "an undiagnosed 
illness" or a "medically unexplained chronic multisymptom 
illness" or any diagnosed illness listed in VA regulations 
pursuant to 38 U.S.C.A. § 1117(d). 38 U.S.C.A. § 1117(a)(2).  
In this case, the evidence shows that the veteran has 
diagnosed respiratory illnesses; they are, therefore, not 
undiagnosed illness or a chronic multisymptom illness as 
defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. § 
3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.  


In regards to the question of whether the diagnosed 
respiratory disability is etiologically related to service, 
on a direct basis, the preponderance of the evidence is 
against the claim.  In this regard, the evidence shows that 
during the veteran's active duty from May 1965 to August 
1969, including his August 1969 separation examination 
report, a respiratory disorder is not noted.  Neither is 
asthma shown during his active service from September 1990 to 
July 1991, and in April 1991 at his separation examination 
the veteran denied a history of asthma and examination of the 
chest and lungs was normal.  

It is noted that a VA examiner stated in July 2006 that the 
veteran's asthma appeared during his active service or soon 
thereafter in the early 1990's, and that therefore the 
condition is service related.  However, the record shows that 
he was treated for asthma initially in October 1999. (See, 
service record dated in January 2001, showing asthma 
diagnosed in October 1999).  Asthmatic bronchitis and chronic 
sinusitis were diagnosed in July 2000 at a private hospital.  
Thus the finding by the VA examiner lacks probative value 
since it is based on a premise unsubstantiated by the record.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  
 
The veteran's diagnosed asthma is not shown to be related to 
service since there are no pertinent findings in service and 
the disorder has not been shown by medical evidence to be 
related to service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).   

6.  Gastrointestinal symptoms

The record reflects that the veteran has been diagnosed with 
lactose intolerance.  In December 2002, on VA examination, 
the examiner noted that the veteran had lactose intolerance.  
On VA examination in December 2005, it was noted that the 
veteran had occasional constipation, and no other 
gastrointestinal complaints other than avoiding milk, since 
he had lactose intolerance.  The Board observes that lactose 
intolerance is a diagnosed condition and, therefore, the 
Persian Gulf War provisions do not apply.  This is not an 
undiagnosed illness or a chronic multisymptom illness, as 
defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. 
§ 3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.  
Service connection may still be established if the currently 
diagnosed lactose intolerance is otherwise linked to service.  
However, the medical evidence as a whole does not link the 
disorder, first diagnosed years after service, with the 
veteran's periods of active duty.  

In regards to the question of whether the diagnosed lactose 
intolerance is etiologically related to service, on a direct 
basis, the evidence shows that during the veteran's active 
duty from May 1965 to August 1969, including his August 1969 
separation examination report, no related problems are noted.  
Neither is any related problem shown during his active 
service from September 1990 to July 1991.  

VA records show that lactose intolerance was diagnosed in 
December 2002. The veteran's diagnosed lactose intolerance is 
not shown to be related to service since there are no 
pertinent findings during his active service and the disorder 
has not been shown by medical evidence to be related to 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).   

As for the veteran's reported occasional constipation, the VA 
examiner noted in a July 2006 addendum that this could be 
possible in any normal individual, that it was not due to his 
active service or stay in the Persian Gulf, and that possible 
other causes in this veteran were all speculative.  Neither 
the service medical records nor the post-service treatment 
records provide a basis for a finding of constipation.  Given 
that the VA examiner has concluded that the veteran's 
reported occasional constipation is not due to his Persian 
Gulf service or to his active service, there is no basis upon 
which to grant service connection for this symptom. 

7.  Cardiovascular symptoms, including hypertension

The veteran is seeking service connection for a 
cardiovascular disability.  To the extent that the veteran is 
claiming service connection based upon the undiagnosed 
illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, the Board notes that a central requirement for service 
connection is that objective evidence perceptible to an 
examining physician be present.  In this regard, other than 
hypertension, the evidence is negative for any evidence of an 
actual disorder manifested by such cardiovascular 
symptomatology.  On VA general medical examination in 
December 2002, no pertinent abnormality was diagnosed.  In a 
July 2006 addendum to a December 2005 VA examination, the 
examiner noted that no heart disease was found in the 
veteran.  The veteran's contention as to a heart disorder is 
not supported by the record.

Similarly, as to direct service connection, the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110 1131 (West 
2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).

The primary impediment to a grant of service connection for a 
cardiovascular disorder is the absence of medical evidence 
showing a current cardiovascular disability other than 
hypertension.  Additionally the service medical records fail 
to show any significant complaints and post service records 
fail to confirm such a finding.  There is no evidence of 
current chronic disease process, and the veteran is not 
currently being treated for a cardiovascular disorder other 
than hypertension.  

Thus, there is no objective clinical confirmation that the 
veteran suffers from an actual cardiovascular disability 
other than hypertension.  See Sanchez- Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001); Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999) (service connection may not be granted 
for symptoms unaccompanied by a diagnosed disability).

It is noted that the veteran has been diagnosed with 
hypertension, which is not a medically unexplained chronic 
multisystem illness; therefore the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.117 cannot serve to establish 
service connection.  The claimed "chronic disability" must 
result from "an undiagnosed illness" or a "medically 
unexplained chronic multisymptom illness" or any diagnosed 
illness listed in VA regulations pursuant to 38 U.S.C.A. § 
1117(d). 38 U.S.C.A. § 1117(a)(2).  In this case, the 
evidence shows that the veteran has a diagnosed illness - 
hypertension - that, therefore, is not an undiagnosed illness 
or a chronic multisymptom illness, as defined at 38 U.S.C.A. 
§ 1117(a)(2) or 38 C.F.R. § 3.117(a)(2).  The Secretary has 
not promulgated any regulations pursuant to 38 U.S.C.A. § 
1117(d) listing any diagnosed illness subject to this 
presumption.  The provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 do not provide a basis upon which to grant the 
benefit sought

In regards to the question of whether the diagnosed 
hypertension is etiologically related to service, on a direct 
basis, the preponderance of the evidence is against the 
claim.  In this regard, the evidence shows that during the 
veteran's active duty from May 1965 to August 1969, including 
his August 1969 separation examination report (which recorded 
his blood pressure as 132/74), elevated blood pressure 
readings are not documented.  Neither is hypertension shown 
during his active service from September 1990 to July 1991.  
At his April 1991 separation examination, his blood pressure 
was recorded as 130/88.  An elevated reading (158/82) is 
shown in reserve service record of April 1996, and a private 
examiner noted in March 2001 that the onset of high blood 
pressure was in October 1999.  

It is noted that a VA examiner stated in July 2006 that the 
veteran's hypertension started during active service and the 
veteran's Persian Gulf stay, and that therefore the condition 
is likely service related.  However, the record shows that he 
was treated for hypertension initially in October 1999. (See, 
record dated in March 2001, noted above) and that the first 
elevated reading was in 1996.  Thus the finding by the VA 
examiner lacks probative value since it is based on a premise 
unsubstantiated by the record.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  
 
The veteran's diagnosed hypertension is not shown to be 
related to service since there are no pertinent findings in 
service, and the disorder has not been shown by medical 
evidence to be related to service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).   

8.  Abnormal weight loss 

To the extent that the veteran is claiming service connection 
for weight loss, based upon the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the 
Board notes that a central requirement for service connection 
is that objective evidence perceptible to an examining 
physician be present.  In this regard, the evidence is 
negative for any evidence of an actual disorder manifested by 
such symptomatology.  In fact, the examiners specifically 
concluded that the veteran's was overweight.  In November 
2006, the veteran weighed 241 pounds.  In December 2005, he 
denied having any weight loss problems.  He was noted to 
weigh 260 pounds and was described as overweight.  The 
veteran's claim is not supported by the record.  

Similarly, as to direct service connection, the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 1131 (West 
2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).

The primary impediment to a grant of service connection for a 
disorder manifested by weight loss is the absence of medical 
evidence showing that the veteran has lost weight.  The 
service medical records fail to show any significant 
complaints pertaining to weight loss and further post service 
records fail to confirm such a finding.  There is no evidence 
of current chronic disease process, and the veteran is not 
currently being treated for weight loss.  

Thus, there is no objective clinical confirmation that the 
veteran suffers from an actual disability.  See Sanchez- 
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).

9.  Sexual dysfunction 

The record reflects that the veteran has been diagnosed with 
a sexual dysfunctional disorder.  In December 2002, on VA 
genitourinary examination, the examiner noted that the 
veteran had erectile dysfunction, and on VA examination in 
December 2005, a history of sexual dysfunction was diagnosed.  
It was also noted that it was currently improved with Viagra.  
The Board observes that erectile dysfunction is a diagnosed 
condition and, therefore, the Persian Gulf War provisions do 
not apply. This is not an undiagnosed illness or a chronic 
multisymptom illness, as defined at 38 U.S.C.A. § 1117(a)(2) 
or 38 C.F.R. § 3.117(a)(2).  The Secretary has not 
promulgated any regulations pursuant to 38 U.S.C.A. § 1117(d) 
listing any diagnosed illness subject to this presumption.  
The provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do 
not provide a basis upon which to grant the benefit sought.  
Service connection may still be established if the currently 
diagnosed erectile dysfunction is otherwise linked to 
service.  However, the medical evidence as a whole does not 
link the current erectile dysfunction, first diagnosed years 
after service, with the veteran's periods of active duty.  

In regards to the question of whether the diagnosed erectile 
disorder is etiologically related to service, on a direct 
basis, the evidence shows that during the veteran's active 
duty from May 1965 to August 1969, including his August 1969 
separation examination report, no related problems are noted.  
Neither is any erectile problem shown during his active 
service from September 1990 to July 1991.  

VA records show that in December 2002, erectile dysfunction 
was diagnosed and in July 2006, a VA examiner opined that the 
erectile disorder was unlikely related to service or to have 
started while in service.  A diagnosed sexual dysfunction 
disorder is documented as erectile dysfunction and is being 
treated with medication.  

The veteran's diagnosed erectile dysfunction is not shown to 
be related to service since there are no pertinent findings 
during his active service and the disorder has not been shown 
by medical evidence to be related to service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).   

10.  Eye problems

The record reflects that the veteran has been diagnosed with 
an eye disorder.   In January 2003, the veteran was diagnosed 
with refractive error and presbyopia.  In December 2005, he 
was noted to have impaired vision with use of trifocal 
glasses.  In a July 2006 addendum, the examiner noted that 
the veteran had impaired vision from refractory visual 
conditions for which he had trifocal glasses.  The Board 
observes that refractive error is a diagnosed condition and, 
therefore, the Persian Gulf War provisions do not apply. This 
is not an undiagnosed illness or a chronic multisymptom 
illness, as defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. 
§ 3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.  
Service connection may still be established if the currently 
diagnosed eye disorder is otherwise linked to service.  
However, the medical evidence as a whole does not link the 
current refractive disorder with the veteran's periods of 
active duty.  

In regards to the question of whether the diagnosed eye 
disorder is etiologically related to service, on a direct 
basis, the evidence shows that during the veteran's active 
duty from May 1965 to August 1969, including his August 1969 
separation examination report, no vision-related problems are 
noted.  In August 1969 his vision was 20/20, bilaterally.  
Neither is any problem shown during his active service from 
September 1990 to July 1991, and his April 1991 separation 
examination report shows his vision to be 20/15 bilaterally.  

VA records show that in December 2002, refractive error was 
diagnosed, and in July 2006, a VA examiner opined that the 
condition is from normal physiological changes and is not as 
a result of the veteran's stay in the Persian Gulf or caused 
during his active military service.   

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).  The only possible 
exception is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's vision worsened as a result of 
an injury in service. His service medical records, including 
the report of his separation examination, are entirely 
unremarkable for evidence of any eye injuries or treatment.  
The veteran's diagnosed refractive error is not shown to be 
related to service since there are no pertinent findings 
during his active service, and the disorder has not been 
shown by medical evidence to be related to service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

The Board has also considered the veteran's own assertions on 
these issues.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet.   App. 124, 
127 (1998). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issues 
before the Board in August 2002, December 2003 and March 2005 
letters that complied with the requirements noted.  Notice 
was provided prior to the initial RO determination.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in the July 
2006 supplemental statement of the case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, he 
has testified at a hearing before the Board, and records have 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for fatigue, on a direct basis and as due 
to a qualifying chronic disability due to Persian Gulf war 
service, is denied.  

Service connection for disability manifested by sleep 
disturbance, on a direct basis and as due to a qualifying 
chronic disability due to Persian Gulf war service, is 
denied.

Service connection for disability manifested by skin 
problems, on a direct basis and as due to a qualifying 
chronic disability due to Persian Gulf war service, is 
denied.  

Service connection for disability manifested by joint pain 
with muscle spasm, on a direct basis and as due to a 
qualifying chronic disability due to Persian Gulf war 
service, is denied.

Service connection for disability manifested by respiratory 
problems, including asthma manifested by coughing and 
wheezing, on a direct basis and as due to a qualifying 
chronic disability due to Persian Gulf war service, is 
denied.

Service connection for disability manifested by 
gastrointestinal symptoms, on a direct basis and as due to a 
qualifying chronic disability due to Persian Gulf war 
service, is denied.

Service connection for disability manifested by 
cardiovascular symptoms, on a direct basis and as due to a 
qualifying chronic disability due to Persian Gulf war 
service, is denied.

Service connection for disability manifested by abnormal 
weight loss, on a direct basis and as due to a qualifying 
chronic disability due to Persian Gulf war service, is 
denied.

Service connection for disability manifested by sexual 
dysfunction, on a direct basis and as due to a qualifying 
chronic disability due to Persian Gulf war service, is 
denied.

Service connection for disability manifested by eye problems 
on a direct basis and as due to a qualifying chronic 
disability due to Persian Gulf war service, is denied.


REMAND

The veteran has complaints of loss of taste and smell due to 
service in the Persian Gulf.  The record shows that on VA 
examination in December 2002, the examiner noted that the 
veteran reported that he first notice a loss of taste and 
smell after he underwent a sinus drainage procedure two and a 
half years prior by a private ear nose and throat specialist 
in Mobile, Alabama.  The examiner found that the veteran had 
a fairly recent onset of chronic rhinitis with loss of taste 
and smell.  He noted that it would be interesting to review 
the outside documents to determine whether there was a claim 
of loss of taste and smell preceding the surgical procedure 
or following it.  On his December 2005 VA examination the 
veteran reported currently seeing a private physician in 
Mobile Alabama for the past three years regarding his loss of 
taste and smell.  These records have not been obtained.  Loss 
of taste and smell sensation was diagnosed and it was noted 
that the taste sensation had partially improved with sinus 
surgery.  While the July 2006 VA addendum notes that loss of 
taste and smell is an undiagnosed condition, the etiology of 
the symptoms was not discussed.   

The veteran has claimed service connection for neurologic 
symptoms including numbness of the fingers and toes and feet 
which was diagnosed on VA examination in December 2005.  It 
was noted on VA neurological examination in December 2002 
that the veteran had nerve conduction studies done in Mobile, 
Alabama and was found to have carpal tunnel syndrome 
bilaterally.  These records have not been obtained.  The 
veteran has also been diagnosed with cervical and lumbar disc 
disease.  The etiology of his complaints of numbness of the 
fingers, toes and feet has not been documented.  

The record shows that in December 2002, the veteran was 
diagnosed with anxiety disorder, which it was noted continued 
to some degree since the veteran personally witnessed the 
death of his father at age eleven.  It was stated that the 
anxiety is in exacerbation seemingly in association with a 
change in health status.  On VA examination in December 2005, 
the psychiatric finding was normal.  However, in a July 2006 
addendum, the same examiner stated that the mental disorder 
was related to the veteran's neuropsychological disorders.  

On VA examination in December 2002, the examiner found that 
there was no evidence of any type of kidney dysfunction in 
the veteran.  When he was examined by VA in December 2005, 
the examiner found that the veteran had a history of urinary 
tract infection, currently stable.  VA outpatient treatment 
records show that in January 2006, the veteran was seen for 
slow voiding and prostate complaints.  The examiner noted 
some proteinuria in a November 2005 urinalysis and a low 
albumin.  The veteran reported that in 2002 he had an 
admission to a Mobile infirmary for 11 days following a 
syncopal spell and found to have kidney problems.  He was 
unable to provide the examiner with what his diagnosis was.  
Records of that hospitalization have not been obtained.  

The record reflects that the veteran has been diagnosed with 
tension headaches.  In November 2002, on VA neurological 
examination, the examiner stated that the veteran had tension 
headaches which could be secondary to sleep disturbance.  On 
VA examination in December 2005, the examiner did not 
evaluate the veteran's headache complaints, and neurological 
evaluation was reported to be normal.  Further the complaints 
were not discussed in the July 2006 VA addendum.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Ask the veteran to identify all 
medical professionals who treated or 
tested him since service for his 
complaints of loss of taste and smell -- 
including the ENT specialist noted above 
in Mobile, Alabama - and to authorized VA 
to obtain any non-VA records.  Obtain any 
records identified by the veteran.

2.  Obtain from the veteran complete 
information - including complete 
addresses and dates of treatment -- 
regarding the nerve conduction studies 
performed in Mobile, Alabama, and 
authorization to obtain any non-VA 
records.  Obtain any records identified 
by the veteran.

3.  Obtain from the veteran complete 
information concerning his 2002 admission 
to a Mobile infirmary for eleven days for 
kidney complaints, including complete 
addresses and dates of treatment and 
authorization to obtain any non-VA 
records.  Obtain any records identified 
by the veteran.

4.  Schedule the veteran for examinations 
to evaluate his (a) headache complaints; 
(b) neurological complaints; (c) loss of 
senses of taste and smell; 
(d) genitourinary complaints; and (e) 
neuropsychological complaints.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
special studies should be conducted.  

The examiner should specify whether the 
veteran's disorders can be attributed to 
a known clinical diagnosis, and if so, 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.  If the 
disorder is not attributed to a known 
clinical diagnosis, the examiner should 
specify whether the veteran's complaints 
correspond to objective symptoms, both in 
the sense of medical signs perceptible to 
a physician and other non-medical 
indicators that are capable of 
independent verification, of a chronic 
undiagnosed illness.  If a pertinent 
chronic undiagnosed illness is present, 
the examiner should determine if there is 
affirmative evidence that the respective 
undiagnosed illness was not incurred 
during active service during the Gulf 
War.  If a pertinent chronic undiagnosed 
illness is determined not to be present, 
the examiner should so state.  The 
examiner must support all opinions and 
conclusions expressed with a complete 
rationale.  

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues remaining on 
appeal on a direct basis and due to an 
undiagnosed illness should be formally 
adjudicated with consideration of 38 
C.F.R. §§ 3.303 and 3.317.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a SSOC.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


